DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 4/9/21 have been fully considered but they argue features that have been newly added and therefore newly considered.  These features have been newly treated in light of the Deevi reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sinha (US Pat.: 4185082) and further in view of Smith (US Pat.: 6344071) and further in view of Kanno (US Pat.: 4003979) and in view of Deevi (US Pat.: 7569510).
As to Claim 1, 8, 15 and 18, Sinha describes a carbon that can be an activated carbon supported catalyst used for carbon monoxide oxidation (abstract).  The catalyst can be an oxide of Fe and a noble metal, such as Pd (col. 2, lines 62-67).  An oxidizing compound is used to modify the activated carbon support (col. 3, lines 19-23) to aid in chemisorption of oxygen on the filter (col. 3, lines 24-27).  These oxidizing agent can include ammonium (col. 4, lines 23-26).  
Sinha does not specifically teach use of an amine or ammonia.
Smith describes a filtering medium on a substrate (abstract) used in personal respiratory protection (col. 3, lines 27-30).  Smith explains that the filter can include an amine impregnated thereon (col. 4, line 19) because amines are known to boost the performance of other kinds of filter media particles and vice versa (col. 4, lines 24-27).  The filter of Smith can be an activated carbon material (col. 3, line 37, col. 5, line 20).  Therefore, the beneficial effect of ammonia on the filter is dramatically lengthened when an amine is added in combination with that compound (col. 4, lines 37-47).  Similarly, when used along with a transition metal, impregnation of ammonia improves the solubility of any transition metal used on the filter (col. 6, lines 32-38).  As to the claimed feature, Smith explains that the amine-impregnated material is placed on separate filter media than the transition metal (see claim 1).  The filter medium being filter media layers (see claim 5).  These are gas permeable (see claim 20, gas flow through the filter media).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to add an amine group to the activated carbon filter for use in filtering air, as taught by Smith for use Sinha because amines are known to improve the properties of other compounds used on the activated carbon filter for filtering air.
Sinha does not specifically teach that the air filter used is breathable.
Kanno explains that carbon monoxide is one of the most serious pollutants and detrimental to health (col. 1, lines 15-20).  The reference explains that this air that is polluted by carbon monoxide and then oxidized into harmless CO2 at ambient temperatures (col.1, lines 5-8) for use in air cleaning residences, schools and hospitals (col. 5, lines 40-44).  To reduce carbon monoxide by oxidation to carbon dioxide, Kanno describes use of a noble metal catalyst on an activated carbon support (abstract).  The noble metal catalyst can be palladium (col. 3, lines 34-37), which is used to perform this oxidation step (col. 2, lines 36-40, col. 5, lines 28-33).  
As to the carbon monoxide concentration before entering the apparatus and then after, Kanno teaches oxidizing carbon monoxide such that the concentration of CO is reduced after entering the absorbent.
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the carbon monoxide oxidation process of Sinhas and Smith for use in removing carbon monoxide in breathable air by oxidation of carbon monoxide to carbon dioxide, as taught by Kanno because carbon monoxide is a known contaminant in breathable air whose removal by oxidation is known in the art.
As to the volatile nitrogen “selected to remove one or more toxins from the air”, the nitrogen-containing compound of Sinha, Smith and Kanno is effective to perform this step.
As to the feature of the catalyst being resistant to poisoning by the nitrogen-containing compound, the disclosure of this specification states that for the catalyst to be resistant to poisoning by nitrogen-containing compounds it is a combination of palladium and iron oxide. Therefore, since Sinhas already suggests this combination, the same composition would be expected to have the same resistance to poisoning resistance by nitrogen-containing compounds.
	As to the product-by-process features, the claims state that the catalyst is made by co-precipitation instead of by impregnation.  It has been held by the courts that “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
	However, the arguments to these newly filed claims described the structural differences between an impregnated and a co-precipitated catalyst. Therefore, this feature is treated by Deevi.
	Deevi describes a catalyst for the oxidation of CO (title).  Deevi explains that although this catalyst maybe utilized in cigarettes (col. 1, lines 58-59), this same catalyst can be utilized in ambient air filtration (col. 1, line 62, col. 2, lines 4-6).  As to the method of making the CO oxidation catalyst, Deevi teaches that the metals may be incorporated into the catalyst support by either impregnation, co-precipitation or other means of adding the metals (col. 7, lines 24-27).
	As to the “consisting essentially of” feature, Sinha explains that their CO oxidation catalyst contains one base metal and one noble metal (col. 2, lines 61-67), one of the base metals can include Fe and one of the noble metals can include Pd (col. 2, lines 65-66).  Furthermore, SInhas shows that the catalyst can include Pd with another base metal chosen from the list of allowable base metals (col. Table 1, col. 3, lines 41-43).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the CO oxidation catalyst of Sinha includes embodiments where the metals are only one base metal, such as Fe and one noble metal, such as Pd because the reference explains a metal from each group is effective for use in CO oxidation catalysts. 
	Therefore since both Sinhas and Smith describe impregnation of the metals, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ either impregnation or co-precipitation of the metals, as taught by Deevi for use in the CO oxidation catalysts of Sinha, Smith and Kanno because Deevi explains that either process of manufacturing the CO oxidation catalyst is effective for formation of the same product.

As to Claim 2, Sinhas teaches that the Pd level can be 0.8% (see Table I).

As to Claim 9, Smith teaches that the catalyst can be in the form of a fluidized bed (col. 6, line 59, col. 9, lines 16).

As to Claim 10, Kanno teaches that a hopcalite catalyst is not advantageous because the catalytic activity is greatly reduced due to moisture present in the air (col. 1, lines 41-44).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use hopcalite, as taught by Kanno in Sinha and Smith because these catalysts have advantageous benefits for use in the same process.

As to Claim 11, Sinhas does not specifically teach use of a guard bed.

As to Claim 12, Sinha teaches use of the composition for filtration (abstract).

As to Claim 13, Sinha teaches that the gas stream is used to filter gases (col. 11, lines 59-62).
As to Claim 14, Sinha describes a carbon that can be an activated carbon supported catalyst used for carbon monoxide oxidation (abstract).  The catalyst can be an oxide of Fe and a noble metal, such as Pd (col. 2, lines 62-67).  The reference shows that all the compositions except one reduce carbon monoxide to levels over 85%, some reduce carbon monoxide levels up to 100% (see figure).  Table 1 shows that the combination of a transition metal and a palladium metal on an activated carbon support reduces carbon monoxide levels in the amounts of 90% and greater (see table 1).  Since Sinha explains that copper (the transition metal used in Table 1) can be used in alternative to iron (see col. 2, lines 63-67), it would have been obvious to one of ordinary skill in the art at the time of the invention to use iron as an alternative to copper to produce similar effects.
Furthermore, since the compositions are the same and the carbon monoxide reduction levels are known, it would have been obvious to one of ordinary skill in the art at the time of the invention that the removal levels would be similar using a carbon monoxide stream of 3600ppms for 10 minutes at 20 degrees C at a linear air flow rate of 9cm/sec.

As to Claims 16 and 17, Sinha describes a carbon that can be an activated carbon supported catalyst used for carbon monoxide oxidation (abstract).  The catalyst can be an oxide of Fe and a noble metal, such as Pd (col. 2, lines 62-67).  The reference shows that all the compositions except one reduce carbon monoxide to levels over 85%, some reduce carbon monoxide levels up to 100% (see figure).  Table 1 shows that the combination of a transition metal and a palladium metal on an activated carbon support reduces carbon monoxide levels in the amounts of 90% and greater (see table 1).  Since Sinha explains that copper (the transition metal used in Table 1) can be used in alternative to iron (see col. 2, lines 63-67), it would have been obvious to one of ordinary skill in the art at the time of the invention to use iron as an alternative to copper to produce similar effects.
Furthermore, since the compositions are the same and the carbon monoxide reduction levels are known, and Sinha uses the catalyst at ambient temperatures (see col. 3, lines 20-22), it would have been obvious to one of ordinary skill in the art at the time of the invention that the removal levels would be similar using a carbon monoxide stream of 3600ppms for 10 minutes at 20 degrees C at a linear air flow rate of 9cm/sec.
 Sinhas also does not teach the particular CT value of CO after treatment to be less than 6000ppm minutes.  The specification of this application explains that the CT number claimed is valuable because the treated gas exiting the apparatus has a temperature of less than 45 degrees C so that it may be breathed without undue discomfort (PG Pub, para. 23).  Sinhas does teach use of their catalyst at ambient temperature (col. 3, lines 20-21), which is below 45 degrees C.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention that the process of Sinha would be effective in a way similar to that claimed herein.

As to Claim 20, Smith teaches a filtering medium on a substrate (abstract) used in personal respiratory protection (col. 3, lines 27-30).  The filter uses an activated carbon material with a surface porosity that facilitates filtration (col. 1, lines 16-22).  Also, porous materials have an extended surface area, which allows the substrate to be impregnated with a catalyst (col. 5, lines 10-20).
It would have been obvious to one of ordinary skill in the art at the time of the invention that the activated carbon of Kanno used is porous, as taught by Sinha, Smith and Kanno since porosity increases surface area and increases the material’s ability to hold catalyst particles.

Claims 3, 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sinha, Smith, Kanno and Deevi as applied to claims 1 or 2 above, and further in view of Golunski (US Pat.: 5877377).
Sinha, Smith and Kanno and Deevi do not teach the method of making the catalyst of claims 1 and 2 as described by Claims 3 and 19.
Golunski describes a method of making a catalyst that can be used for CO oxidation (col. 4, lines 40-43).  The catalyst can comprise iron oxide (col. 4, line 40) and iron (col. 4, line 43).  In one example, the catalyst is made by dissolving an iron nitrate and palladium nitrate with Na2CO3 and then precipitated (see Example 1).  According to the specification, (see PG Pub, para. 36) this is the same process.  Therefore, use of the same process would give the same result.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the catalyst using the process of Golunksi for use with Sinha, Smith and Kanno and Deevi because this process is known in the art for making the catalyst.


Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sinha, Smith and Kanno and Deevi as applied to claim 1 above, and further in view of Brown (US Pat.: 6093670).
Sinha, Smith and Kanno and Deevi teaches that the porous carbon support can be from 20-40 meshes (see example 1, col. 8, lines 15-16).  
Brown describes a CO oxidation catalyst (title) that can include iron and palladium (abstract) onto a support.  The process of making the catalyst is by use of impregnation of the support (col. 3, lines 25-33).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the catalyst is the size of the support for use with Sinha, Smith and Kanno and Deevi because Brown teaches impregnation of the iron and palladium CO oxidation catalyst in the porous support and Kanno teaches use of a porous support with the same composition for the same use.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sinha, Smith and Kanno and Deevi as applied to claim 1 above, and further in view of Kolts (US Pat.: 4920088) and further in view of Hayashi (JP 57140648).
Sinha, Smith and Kanno and Deevi describes a device that includes a carbon monoxide oxidation catalyst is in a catalyst bed and that this bed is applied as a catalyst layer within the device.  The mesh size of the activated carbon can be from 20-4 mesh size, but Kanno does not teach that the combined thickness of the activated carbon with the catalyst is less than 10mm.
Kolts describes a carbon monoxide oxidation catalyst (col. 1, lines 35-37) that includes palladium (col. 1, lines 45-47) and another compound, such as iron oxide (col. 3, lines 46-49).  Other compounds can be added to the catalyst, including use of a titania support.  The metals are impregnated inside the titania support (col. 2The titania support can be from 0.5 to 5 mm (col. 4, lines 23-26).
The reference does not specifically teach that titania modified by carbon monoxide catalyst is within the claimed range however.
Hayashi describes a carbon monoxide oxidation catalyst that combines a noble metal, such as Pd on a titania support so that the total catalyst coating is from 0.5 to 5 microns thick (abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the carbon monoxide with other compounds that make a catalyst particle of 0.5 to 5 microns, as taught by Hayashi for use with Sinha, Smith and Kanno and Deevi because this coating thickness is known in the art for use with carbon monoxide coatings. 

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sinha, Smith and Kanno and Deevi as applied to claim 1 above, and further in view of Nam, et al (KR 100270084).
Sinha, Smith and Kanno and Deevi do not teach that the catalyst is present as a coating.
Nam teaches a carbon monoxide oxidation catalyst that includes palladium on an activated carbon substrate.  The catalyst can be deposited on the substrate as a coating (abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the oxidation catalyst as a coating, as taught by Nam for use with Sinha, Smith and Kanno and Deevi because it is known in the art to apply the oxidation catalyst as a coating layer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

May 19, 2021